Exhibit 10.11


TIER REIT, INC.


RESTRICTED STOCK AWARD AGREEMENT




Name of the Grantee: [    ] (the “Grantee”)
No. of Shares of Restricted Stock Awarded: [    ]
Grant Effective Date: [    ], 20___


RECITALS


A.    The Grantee is [a/an] [non-employee director/officer] of TIER REIT, Inc.
(the “Company”).
B.    Pursuant to the Company’s 2015 Equity Incentive Plan (as may be amended
and supplemented from time to time, the “Plan”), the Company hereby grants to
the Grantee the number of shares of Restricted Stock of the Company, subject to
the terms and conditions set forth herein. Unless otherwise indicated,
capitalized terms used herein but not defined shall have the meanings given to
those terms in the Plan.
NOW, THEREFORE, the Company and the Grantee agree as follows:
1.Grant of Restricted Stock. The Company hereby grants the Grantee the number of
shares of Restricted Stock of the Company specified above, subject to the
following terms and conditions and subject to the provisions of the Plan. The
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.


2.Restrictions and Conditions. The Restricted Stock awarded pursuant to this
Agreement and the Plan shall be subject to the following restrictions and
conditions:


(i)Subject to clause (iv) below, the period of restriction with respect to the
shares of Restricted Stock granted hereunder (the “Restriction Period”) shall
begin on the Grant Effective Date and lapse on the following schedule, provided
that termination of the Grantee’s [employment/service as director] has not
occurred prior to the applicable date restrictions lapse:


Date
Restrictions Lapse
Number of
Shares Becoming Vested
Cumulative
Percentage Vested
[ ]
[ ] ([25]%)
[25]%
[ ]
[ ] ([25]%)
[50]%
[ ]
[ ] ([25]%)
[75]%
[ ]
[ ] ([25]%)
[100]%





--------------------------------------------------------------------------------




Subject to the provisions of the Plan and this Agreement, during the Restriction
Period, the Grantee shall not be permitted voluntarily or involuntarily to sell,
transfer, pledge, anticipate, alienate, encumber or assign the shares (or have
such shares attached or garnished).
(ii)Except as provided in the foregoing clause (i) or in the Plan, the Grantee
shall have, in respect of the shares of Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the shares of Restricted
Stock and the right to receive dividends if, as and when paid.


(iii)Subject to clause (iv) below, upon termination of the Grantee’s
[employment/service as a director], then all shares of Restricted Stock still
subject to restriction shall thereupon, and with no further action, be forfeited
by the Grantee.


(iv)Notwithstanding any other term or provision of this Agreement, upon (A) 
termination of the Grantee’s [employment/service as director] as a result of the
Grantee’s death or disability, (B) a Sale Event (regardless of whether or not a
termination of the Grantee’s [employment/service as director] has occurred) or
(C) the Grantee’s Retirement (as defined below), during the Restriction Period,
then the Restriction Period will immediately lapse on all Restricted Stock
granted to the Grantee that have not previously been forfeited. “Retirement”
means the occurrence of a voluntary employment termination date after (A) either
one of the following conditions are met: (1) the Grantee has attained at least
age 55 and has completed at least fifteen (15) years of service with the Company
or (2) the Grantee has attained at least age 60 and the sum of his or her age
and years of service with the Company equals or exceeds seventy-two (72) and (B)
the Grantee has given six months’ notice of the Grantee’s intent to retire.


(v)Notwithstanding anything to the contrary in this Section 2, to the extent the
Grantee is a party to another agreement or arrangement with the Company that
provides accelerated vesting of the shares of Restricted Stock or all equity
awards in general in the event of certain types of employment terminations, a
Sale Event, or any other applicable vesting-related events or provides more
favorable vesting provisions than provided for in this Agreement, the more
favorable vesting terms of such other agreement or arrangement shall control.


3.    Incorporation of Plan; Interpretation by Administrator. This Agreement is
subject in all respects to the terms, conditions, limitations and definitions
contained in the Plan. In the event of any discrepancy or inconsistency between
this Agreement and the Plan, the terms and conditions of the Plan shall control.
The Administrator may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Administrator may
interpret the Plan and this Agreement, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Administrator’s interpretation
shall not be entitled to deference on and after a Sale Event except to the
extent that such interpretations are made exclusively by members of the board of
directors of the Company or relevant committee thereof, who are individuals who
served as members of such board or committee, as applicable, before the Sale
Event and take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with the Plan, this
Agreement or the administration or interpretation thereof. In the event of any
dispute or disagreement as to interpretation of the Plan or this Agreement or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this


2

--------------------------------------------------------------------------------




Agreement, the decision of the Administrator, except as provided above, shall be
final and binding upon all persons.


4.    Legend. The records of the Company and any other documentation evidencing
the shares of Restricted Stock shall bear an appropriate legend, as determined
by the Company in its sole discretion, to the effect that such shares of
Restricted Stock are subject to restrictions as set forth herein, in the Plan
and in this Agreement.


5.    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the shares of Restricted Stock granted hereunder, the Grantee will pay to the
Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Administrator regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee. The Grantee
hereby authorizes the Company to satisfy such withholding obligation by
withholding from shares of Restricted Stock to be issued a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.


6.    Amendment; Modification. This Agreement may only be modified or amended in
a writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Section 19
thereof and that this Agreement may be amended or canceled by the Administrator,
on behalf of the Company, for the purpose of satisfying changes in law or for
any other lawful purpose, so long as no such action shall adversely affect the
Grantee’s rights under this Agreement without the Grantee’s written consent. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by the parties which
are not set forth expressly in this Agreement. The failure of the Grantee or the
Company to insist upon strict compliance with any provision of this Agreement,
or to assert any right the Grantee or the Company, respectively, may have under
this Agreement, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


7.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.


8.    No Obligation to Continue Employment or Other Service Relationship.
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue to have the Grantee provide services to it or
to continue the Grantee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate its service relationship with the Grantee or the employment of the
Grantee at any time.


9.    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional


3

--------------------------------------------------------------------------------




compensation plans, agreements or arrangements, and any such plans, agreements
and arrangements may be either generally applicable or applicable only in
specific cases or to specific persons.


10.    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law, rule or regulation, then such provision shall be construed
or deemed amended to conform to applicable law (or if such provision cannot be
so construed or deemed amended without materially altering the purpose or intent
of this Agreement and the grant of shares of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
        
11.    Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY PRINCIPLES
OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TEXAS.


12.    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
13.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
14.    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
15.    Successors and Assigns. The rights and obligations created hereunder
shall be binding on the Grantee and his heirs and legal representatives and on
the successors and assigns of the Company.


[Signature Page Follows]




4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[_____________] day of [___________________], 20__.
 
TIER REIT, INC.
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
Grantee
 
 
 
 
 
Name:
Address:
 
 
 





5